(Rev. 1/18) Petition for Admission Pro Hac Vice

                          IN THE UNITED STATES DISTRICT COURT FOR
                              THE WESTERN DISTRICT OF MISSOURI

                                  PETITION FOR ADMISSION PRO HAC VICE

                                                   Affidavit of Movant

         I,Brett A. Shanks                            ,an active member in good standing ofthe Bar ofthe United States
District Court for the Western District of Missouri, request that this court admit pro hac vice,
 Robert M. Pollaro                 ,an attorney admitted to practice in a United States District Court, but not admitted to the
Bar ofthis court, who will be counsel for the Defendant                       ,in the case(s) listed below. I am aware that the
local rules of this court require that I participate in the preparation and presentation ofsaid case(s), and that I accept
service of all papers served. I also understand and agree that if the admittee does not sign up to receive CM/ECF filings, I
will be responsible for notifying the admittee of all papers served by CM/ECF.

                                                                   67749
Sina         of Movant/Attorney                                    MO Bar Number

10/8/2018                                                          STINSON LEONARD STREET LLP
Date                                                               Address

816-691-3150                                                        1201 WALNUT,SUITE 2900
Phone
                                                                    KANSAS CITY, MISSOURI 64106

                                             Affidavit ofProposed Admittee

         I, Robert M.Pollaro                                                       ,certify that I reside outside the
boundaries ofthe Western District of Missouri and I am not admitted to the Bar ofthis court. I am a member in good
standing in the state(s) of New York                            and the United States District Courts) of
 the Southern District of New York and the Eastern District ofNew York       . (Attach additional page if necessary.)
Pursuant to Local Rule 83.5(h), I certify I am a member in good standing in all bars of which I am a member. I
understand that if this court grants me admission pro hac vice, the movant bringing this motion must participate in the
preparation and presentation ofthe matters listed below, and must accept service of all papers served. I am aware.that 1
can register to receive CM/ECF filings. I understand and agree that should I choose not to register for CM/ECF, I will
arrange with movant to keep me advised of papers served and filed in this case.

Case Number(s):                                           Case Title(s)
5:18-cv-06147-BCW                                  VetBridge Product Development v. NewMarket Pharmaceuticals, LLC




Date:                                             Signature:

State Bar of Residence & Bar Number:                           Address: Cadwala
New York 3942075
                                                                            200 Liberty Street, New York, NY 10281

Phone: 212-504-6484                                            Email: robert.pollaro@cwt.com

Pursuant to WDMO Local Rule 83.5(h) a fee of$100 is required for each case in which the attorney is seeking
                                                                                                            •.,•
admittance.



                  Case 5:18-cv-06147-BCW Document 2 Filed 10/08/18 Page 1 of 1
